            Case 4:17-cv-00145-HCM-RJK Document 468-2 Filed 10/23/20 Page 1 of 1 PageID# 15974

                                                    EXHIBIT B
              SUMMARY OF HOW BIG PICTURE REMAINS THE LAW OF THIS CIRCUIT

 Williams v. Big Picture Loans, LLC, 929 F.3d 170, 177 (4th Cir. 2019) remains the controlling law of this
  Circuit on the standard for “arm-of-the-tribe” immunity and continues to present a substantial risk to Plaintiffs.
         o Williams/Big Picture has not been withdrawn, overruled, or called into question by any subsequent
           decision.
         o The Fourth Circuit reversed the district court’s decision and remanded with instructions to dismiss the
           complaint.

         o Two recent Fourth Circuit tribal lending-related decisions, Gibbs v. Haynes Investments, LLC and
           Gibbs v. Sequoia Capital Operations, LLC, addressed only the validity of arbitration clauses in tribal
           loan documents.
         o Judge Payne acknowledged the ongoing validity of Big Picture: “On July 3, 2019, the United States
           Court of Appeals for the Fourth Circuit held that Big Picture and Ascension are entitled to sovereign
           immunity as arms of [the tribe] and therefore reverse[d] the district court’s decision.” Pete v. Big
           Picture Loans, LLC, No. 3:17-CV-461, 2020 WL 3979662, at *1 (E.D. Va. July 14, 2020).
         o None of the ongoing proceedings before Judge Payne call into question the five-factor test for
           determining arm-of-the-tribe immunity established by Big Picture.
         o If the Settlement here is rejected, this Action will immediately return to the Fourth Circuit for
           resolution of Defendants’ appeals on immunity questions under the immunity test articulated in Big
           Picture.
         o The risk that AWL and Red Stone may be found immune from suit under Big Picture directly
           implicates the corresponding risks related to Defendants Curry’s and SOL’s immunity claims.

 There has been no change to the legal landscape on tribal immunity – and the corresponding risks to Plaintiffs
  here – since this Court granted Preliminary Approval of the Settlement on June 26, 2020.
